Citation Nr: 0820623	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in September 2004.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in October 2005.    

The issues of initial higher evaluations for the veteran's 
service-connected low back, bilateral shoulder, bilateral 
hand, bilateral ankle and right knee disabilities were also 
on appeal from the May 2005 rating decision.  However, the 
veteran's October 2005 substantive appeal indicated that he 
only wished to continue his appeal with respect to service 
connection for left knee disability.  Moreover, a January 
2006 statement from the veteran confirmed his desire to 
withdraw his appeal with respect to these issues.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration of these issues.  See 38 C.F.R. § 
20.204

The Board notes that the veteran submitted additional 
evidence to the Board.  In July 2006 and July 2007 statements 
and a June 2008 informal hearing presentation, the veteran's 
representative waived RO consideration of this evidence. 


FINDINGS OF FACT

1.  Left knee degenerative joint disease preexisted service.

2.  There was an increase in the severity of the preexisting 
left knee degenerative joint disease during service. 

3.  The evidence does not clearly and unmistakably 
demonstrate that the increase in severity of the veteran's 
degenerative joint disease of the left knee was due to 
natural progression of the disease.




CONCLUSION OF LAW

The preexisting degenerative joint disease of the left knee 
was aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for left knee 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. 
§ 1111.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet.App. 
155, 163 (1993).  If the presumption of aggravation under 
§ 1153 arises, clear and unmistakable evidence (obvious or 
manifest) is required to rebut this presumption.  See 38 
C.F.R. § 3.306(b).

The veteran's service medical records were reviewed.  A 
December 1983 applicant medical prescreening form showed that 
the veteran had left and right knee operations in November 
1981 and January 1983.  A report for medical examination 
showed that the veteran had a torn meniscus of the left knee 
in November 1980.  A January 1984 examination of the knee 
showed that he had left knee surgery three years ago for 
meniscus repair.  Physical examination of the knee was 
normal.  However, the examiner noted that an x-ray of the 
left knee showed minimal degenerative joint disease at post 
medial joint.  Although unclear, it appears that the 
impression was status post bilateral arthroscopy of knees, 
questionable meniscectomy, doing well.  The prognosis was 
minimal degenerative joint disease of the left knee, which 
was not considered significant.  The January 1984 enlistment 
service examination showed that the lower extremities were 
evaluated as clinically normal.  

The first medical evidence of any problem with the left knee 
in service is a July 2001 health history questionnaire in 
which the veteran indicated that he was having problems with 
his knees, but no treatment had been sought.  An August 2002 
service treatment record showed that the veteran complained 
of left knee pain for about three months.  The knee started 
to swell after playing softball.  The examiner found probably 
torn medial meniscus, and recommended an MRI.  An MRI that 
same month showed very degenerative medial menisk posterior 
horn and midportion almost as if part of the menisk had been 
removed.  Decreased joint space and reactive degenerative 
changes on the medial anterior part of the medial 
compartment.  The lateral meniscus was normal and cruciate as 
well as other knee ligament was intact.  A September 2002 
follow up record noted that the MRI of the left knee showed 
degenerative changes, but no tear.  A September 2002 health 
history showed that the veteran had been diagnosed with 
degenerative joint disease of the left knee.  A July 2003 
service medical record showed that the veteran injured his 
knee three days ago playing softball, and the assessment was 
left knee contusion.  The veteran's May 2004 retirement 
physical showed that the veteran gave a history of being 
diagnosed with congenital cartilage disease in knees.  In his 
report of medical assessment, the veteran also indicated that 
he had been diagnosed with degenerative cartilage disease and 
that he was concerned about his knees.  The assessment showed 
degenerative joint disease of the knees.  

The veteran was afforded a VA examination in March 2005.  A 
contemporaneous x-ray showed osteoarthritis of the bilateral 
knees, left greater than right.  The impression was status 
post medial meniscectomies prior to military service, but 
after bilateral traumatic degenerative joint disease 
aggravated by military service, with intermittent painful 
motion.  

Post service treatment records from Elmendorf Air Force Base 
showed continuing complaints of chronic left knee pain.  A 
March 2006 treatment record showed a four year history of 
bilateral knee pain due to chondromalacia and instability.  
Private treatment records continued to show treatment for 
left knee pain.  Significantly, records showed that the 
veteran underwent a knee arthroscopy with medial meniscal 
debridement and debridement of the femoral condyle in April 
2006.  

In his notice of disagreement of substantive appeal, the 
veteran complained of increasing left knee pain, most 
noticeably over the last four years.  He indicated that a 
doctor in service told him that he had little to no cartilage 
in his left knee and that his left knee was rubbing bone on 
bone. He also reported that he wore knee braces and was told 
to avoid prolonged running, jumping, standing and walking.  

The veteran also submitted an October 2006 statement from his 
commander during the period of June 2002 to October 2003, 
which indicated the he was aware of the medical problems the 
veteran was experiencing with both knees and observed him on 
more than one occasion wearing knee braces and limping.  He 
also noted that he was advised that the veteran had an MRI on 
his left in August 2002 after experiencing severe knee pains 
while playing softball. 

Initially, the Board notes that degenerative joint disease of 
the left knee was found during the prescreening entrance 
examination.  Thus, the presumption of soundness does not 
attach as the entrance documents clearly showed that the 
veteran had prior left knee surgery and degenerative joint 
disease of the left knee.  However, the veteran's statements, 
the lay statement of his commander, and the service medical 
records show an increase in problems with the left knee 
starting in 2001, whereas the left knee appeared to be 
asymptomatic at the January 1984 entrance examination.  The 
Board therefore finds that there was an increase in the 
preexisting left knee disability during service.  Hence, a 
presumption of aggravation arises, and the Board must 
consider whether there is clear and unmistakable evidence to 
rebut the presumption that the veteran's left knee disability 
was aggravated by service.  

Based on the medical evidence of record, the Board is unable 
to find that there is clear and unmistakable evidence that 
there was no increase in severity during service.  Service 
medical records showed continuing problems with his left knee 
during his last few years of active duty service.  Further, 
the veteran and his commander reported that the veteran wore 
braces on his knee during this time.  Significantly, the 
March 2005 VA examination report clearly stated that the 
veteran's bilateral degenerative joint disease was aggravated 
by military service.  In sum, the evidence of does not rise 
to the level of clear and unmistakable.  Thus, the veteran's 
degenerative joint disease of the left knee was presumptively 
aggravated during his active duty service because there was 
an increase in severity and no clear and unmistakable 
evidence that this increase was due to the natural 
progression of any left knee disability.  Service connection 
is therefore warranted on the basis of aggravation.

At this point, the Board observes that under the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In light of the 
favorable decision as it relates to the issue of entitlement 
to service connection, the satisfaction of VCAA requirements 
is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with all 
with respect to the disability evaluation and the effective-
date elements when effectuating the Board's decision.


ORDER

Service connection is warranted based on aggravation for 
degenerative joint disease of the left knee.  The appeal is 
granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


